TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00393-CV



                                 In re Texan Floor Service, Ltd.



                   ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                           MEMORANDUM OPINION


              Relator has filed a motion for emergency stay and a petition for writ of mandamus.

See Tex. R. App. P. 52.3, 52.10. Having reviewed the motion, petition, and record, we deny the

petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: June 13, 2013